Appeal from a decision denying claimant’s claim for compensation. While alighting from an automobile parked in front of her home she fell and sustained injuries. Her employer was engaged in the newspaper and law printing businesss, and she was employed as a saleslady and outside employee, soliciting orders for the printing of records and briefs. She claimed that on the occasion in question she had prospective customers with her and was to show samples in her home to them. The referee and the State Industrial Board rejected this story and found that she was merely being taken home from her office by one of her friends and was not engaged in her employment at the time. Only a question of fact is presented. Decision affirmed, without costs. Crapser, Heffernan, Sehenck and Foster, JJ., concur; Hill, P. J., dissents.